DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 04/18/2022, has been entered.
Response to Amendment
	Claims 1-20 are pending.
	Claim 1 is currently amended.
	In view of the amendment, filed on 10/29/2021, the following rejections are withdrawn from the previous office action, mailed on 04/18/2022.
Rejection of claims 1-20 under 35 U.S.C. 112(a)
Rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Bellin et al. (US 2011/008608), Schips et al. (US 2010/0190877), and Hahn et al. (US 2007/0112082)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriha et al. (US 2011/0294910) in view of Paetz-Lauter et al. (US 2013/0059938).
Kriha et al. (US ‘910) disclose a process comprising the following steps for producing an expandable pelletized material according to claim 1: a) providing the polyamide A1) and optionally of polymer component A2) in a molten state, b) mixing to incorporate physical blowing agent component B) and optionally one or more additives C) into the melt, c) extrusion, and d) underwater pelletization of the melt comprising blowing agent. (see page 13, left column, claim 15).
Kriha et al. (US ‘910) disclose the polymer matrix A) consists of polyamide component A1), i.e. (A2) = 0%. (see paragraph [0072]) further, Kriha et al. (US ‘910) teach suitable polyamides for the concentrate are homopolyamides and copolyamides, in particular nylon-6, nylon-6,6, and nylon-6,I. (see paragraph [0123])
Kriha et al. (US ‘910) further discloses in order to stabilize the extrusion procedure, the pelletized material of the invention can comprise compounds which bring about an increase in molecular weight, examples being chain extenders and/or branching agents and/or crosslinking agents. (see paragraph [0108])
Therefore, as to claim 1, Kriha et al. (US ‘910) disclose a method for producing expanded polymer pellets, comprising: a. melting a base polymer consisting of 100% by weight of a polyamide to form a polymer melt; b. adding at least one blowing agent to the polymer melt; and d. pelletizing the expanded polymer, after expanding the polymer melt through at least one die, to form expanded polymer pellets; e. wherein the expanded polymer pellet comprises a chain extender.
Kriha et al. (US ‘910) discloses this expandable pelletized material was expanded in a pre-foamer (PREEX-1000 from Hirsch) at 104.degree. C. and a gauge pressure of 0 bar in 20 and, respectively, 60 sec to give foam beads with bulk densities of 70 g/l and, respectively, 120 g/l. (see paragraph [0211])
Kriha et al. (US ‘910) discloses all the process steps of a method for producing expanded polymer pellets, however, is silent on disclosing expanding the polymer melt through at least one die to produce an expanded polymer, as claimed in claim 1.
In the analogous art, Paetz-Lauter et al. (US ‘938) disclose a process for preparation the expanded beads comprising an extrusion foaming of polyalkylene terephthalate and pelletizing of the melt threads. (see page 9, right column, claim 9) further, an extrusion expansion of low molecular weight polyalkylene terephthalates having an IV of below 1.0 dl/g to produce gas-charged beads is disclosed. The process includes an extrusion expanding of the resins and an underwater pelletizing of the melt threads. (see the abstract)
Therefore, as to claim 1, Paetz-Lauter et al. (US ‘938) disclose a process for producing expanded polymer pellets, comprising: expanding the polymer melt through at least one die to produce an expanded polymer and pelletizing the expanded polymer, after expanding the polymer melt through at least one die, to form expanded polymer pellets.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the method for producing expanded polymer pellets, as suggested by Kriha et al. (US ‘910), through expanding the polymer melt through at least one die to produce an expanded polymer and pelletizing the expanded polymer, after expanding the polymer melt through at least one die, to form expanded polymer pellets in order to improve a quality of the produced expanded polymer pellets by preventing from a cell collapse of the expanded beads which results in a superior mechanical strength with excellent compression and shear strength/modulus, high temperature resistance, resistance to chemicals and resistance to creeping, flowing or destructive shearing, combined with the light weight, as suggested by Paetz-Lauter et al. (US ‘938).
As to claim 2, Kriha et al. (US ‘910) disclose the expanded polymer is pelletized in an underwater pelletizer.
As to claim 3, Kriha et al. (US ‘910) disclose the expanded polymer pellets have internally an at least partially ruptured foam structure.
As to claim 4, Kriha et al. (US ‘910) disclose the blowing agent comprises nitrogen, carbon dioxide, ethanol, isopropanol, or mixtures thereof.
As to claim 5, Kriha et al. (US ‘910) disclose the die is a round die.
	As to claim 6, Kriha et al. (US ‘910) disclose pressure at the die is from 70 to 250 bar.
	As to claim 7, Kriha et al. (US ‘910) teach the mass temperature at the die is from 150 to 170°C.
	As to claim 8, Kriha et al. (US ‘910) disclose the method further comprises adding a nucleating agent to the polymer melt.
	As to claim 9, Kriha et al. (US ‘910) teach the expanded polymer pellets have a size from 2 to 10 mm when measured according to ISO 9276.
	As to claim 10, Kriha et al. (US ‘910) disclose the expanded polymer pellets have a particle density from 20 to 40 kg/m’,
	As to claim 11, Kriha et al. (US ‘910) teach the expanded particle pellets have a mean cell diameter from 10 to 350 um.
	As to claim 12, Kriha et al. (US ‘910) disclose the expanded polymer pellets exhibit a variation of less than 50% in their storage modulus at a temperature from -40 to 40°C.
	As to claim 13, Kriha et al. (US ‘910) teach the chain extender is added to the polymer melt.
	As to claim 14, Kriha et al. (US ‘910) disclose the expanded polymer is semi- crystalline.
	As to claim 15, Kriha et al. (US ‘910) teach the chain extender comprises epoxy groups.
	As to claim 16, Kriha et al. (US ‘910) disclose the chain extender comprises pyromellitic dianhydride, styrene maleic anhydride,triglycidyl isocyanurate, tetraglycidyl diamino diphenyl methane, or combinations thereof.
	As to claim 17, Kriha et al. (US ‘910) teach the chain extender is a styrene-acrylate copolymer containing reactive epoxy groups.
	As to claim 18, Kriha et al. (US ‘910) disclose the polyamide is at least one of homopolyamide, copolyamide, polyetherblockamide, polyphthalamide, and combinations thereof.
	As to claim 19, Kriha et al. (US ‘910) teach the polyamide comprises polyamide 6, polyamide 6,6, polyamide 6,10, polyamide 11, polyamide 12, polyamide 10,12, polyamide 10,10, and combinations thereof.
	As to claim 20, Kriha et al. (US ‘910) disclose the polymer melt further comprises at least one of flame inhibitors, plasticizers, reinforcing agents, pigments, dyes, heat- or light- stabilizers, antistatic agents, fillers, and mixtures thereof.
Response to Arguments
Applicant’s arguments, filed on 04/18/2022, with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmaus et al. (US 2009/0108480) disclose a process for pelletizing polymer melts comprising blowing agent in a pelletizing chamber through which a liquid of a liquid circuit flows, its pressure being above the ambient pressure, where, in a first step, the polymer melt is injected into the pelletizing chamber, in a second step the polymer melt is cut via a cutting apparatus into individual pellets and, in a third step, the pellets produced in the pelletizing process are discharged with the liquid from the pelletizing chamber and are then isolated from the liquid, where this process also comprises at least one of the following steps: (a) comminution of agglomerates produced during the pelletizing process or of pellets which exceed a prescribed maximum size, in a comminuting machine downstream of the pelletizing chamber or in a comminuting unit downstream of the cutting apparatus, in the pelletizing chamber, (b) depressurization of the pellet-loaded liquid in a depressurizing machine to a lower pressure level, (c) depressurization of the liquid in a throttle apparatus to the lower pressure level, where there is, upstream of the throttle apparatus, a pressure-equalizing container which keeps the pressure and the flow through the pelletizing chamber in essence constant. (d) isolation of the pellets from the liquid, without any prior depressurization of the liquid with the pellets which it comprises, where the throttle apparatus used in step (c) can also be the depressurizing machine of step (b) or a throttle valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/21/2022